Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 1 of 21 Page ID #:148




  1
  2
  3
  4
  5
  6
  7
  8                        United States District Court
  9                        Central District of California
 10
 11                                               Case: CV 20-02193-ODW(MAAx)
 12                                               SCHEDULING AND CASE
 13   Anthony Bouyer,                             MANAGEMENT ORDER
 14                       Plaintiff,              (BENCH TRIAL)
 15         v.
 16   Tarzana Investment, LLC et al.,             FOR CASES ASSIGNED TO JUDGE
 17                       Defendants,             OTIS D. WRIGHT, II

 18
 19         This Order is to advise the parties and counsel of the schedule that will govern
 20   this case. THE SCHEDULING CONFERENCE IS VACATED. SEE THE LAST
 21   PAGE OF THIS ORDER FOR THE SPECIFIED DATES.                         These dates and
 22   requirements are firm. The Court is unlikely to grant continuances unless the parties
 23   establish good cause through a concrete showing. Failure to complete discovery in a
 24   timely manner does not constitute good cause, nor does the fact that a settlement
 25   conference is pending. Each side is limited to five motions in limine unless the Court
 26   orders otherwise.
 27   ///
 28   ///
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 2 of 21 Page ID #:149




  1   ///
  2   IT IS HEREBY ORDERED:
  3         1.     To secure the just, speedy, and inexpensive determination of every action,
  4   all counsel are ordered to familiarize themselves with and follow the Federal Rules of
  5   Civil Procedure and the Local Rules of the Central District of California. This Court
  6   follows these rules and they will govern this litigation unless otherwise provided in this
  7   Order.
  8         2.     Because this Order in some respects modifies or adds to the Local Rules,
  9   counsel are advised to read it carefully. Counsel are advised to pay particular attention
 10   to the requirements of the Court with respect to the filing of motions for summary
 11   judgment and documents to be submitted at the Final Pretrial Conference and Trial.
 12         3.     The attorney attending any proceeding before this court must be an
 13   attorney who is thoroughly knowledgeable about the case, responsible for the conduct
 14   of the litigation, and who has authority to enter into stipulations and to make admissions
 15   regarding all matters that the participants reasonably anticipate may be discussed. Lead
 16   counsel who will actually try the case must attend the Pretrial Conference. A party who
 17   is not represented must attend all proceedings in person.
 18         4.     Courtesy Copies: One mandatory chambers copy of all filed documents.
 19   Chambers copies shall be delivered to and placed in the Judge’s courtesy box, located
 20   outside of the Clerk’s office on the 4th floor. Chambers copies of under seal documents
 21   shall be placed together in a manilla envelope labeled “UNDER SEAL”.
 22         Courtesy copies DO NOT need to be blue-backed. All courtesy copies of
 23   pretrial documents (e.g. witness lists, exhibit lists, pretrial conference orders, jury
 24   instructions, etc.) shall be three-hole punched.
 25         5.     Discovery Cut-Off: Percipient and expert discovery shall be completed
 26   by the discovery cut-off dates specified on the last page of this Order. THIS IS NOT
 27   THE DATE BY WHICH DISCOVERY REQUESTS MUST BE SERVED; IT IS
 28   THE DATE BY WHICH ALL DISCOVERY IS TO BE COMPLETED.




                                                  2
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 3 of 21 Page ID #:150




  1         Any motion challenging the adequacy of responses to discovery must be heard
  2   sufficiently in advance of the discovery cut-off date to permit the responses to be
  3   obtained before that date if the motion is granted. In an effort to provide further
  4   guidance to the parties, the Court notes the following:
  5                a.     Depositions: All depositions shall be scheduled to commence
  6   sufficiently in advance of the discovery cut-off date to permit their completion and to
  7   permit the deposing party enough time to bring any discovery motions concerning the
  8   deposition prior to the cut-off date.
  9                b.     Written Discovery: All interrogatories, requests for production of
 10   documents, and requests for admissions shall be served sufficiently in advance of the
 11   discovery cut-off date to permit the discovering party enough time to challenge (via
 12   motion practice) responses deemed to be deficient.
 13                c.     Discovery Motions: Whenever possible, the Court expects the
 14   parties to resolve discovery issues among themselves in a courteous, reasonable, and
 15   professional manner. The Magistrate Judge assigned to this case will rule on discovery
 16   motions. (The Magistrate Judge’s initials follow the district judge’s initials next to the
 17   case number on the first page of this Order.) Counsel are directed to contact the
 18   Magistrate Judge’s courtroom deputy clerk (CRD) to schedule a hearing on any
 19   discovery related matters.     Counsel should not deliver courtesy copies of these
 20   discovery documents to this Court.
 21                d.     Expert Discovery: If expert witnesses are to be called at trial, the
 22   parties shall designate affirmative experts to be called at trial and provide reports
 23   required by Federal Rule of Civil Procedure 26(a)(2)(B) not later than eight weeks prior
 24   to the expert discovery cut-off date. Rebuttal expert witnesses shall be designated and
 25   reports provided as required by Rule 26(a)(2)(B) not later than five weeks prior to the
 26   expert discovery cut-off date. Failure to timely comply with deadlines may result in the
 27   expert being excluded as a trial witness.
 28         6.     Motions and Motion Cut-Off Date




                                                  3
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 4 of 21 Page ID #:151




  1                a.     General Provisions:      All law and motion matters, except for
  2   motions in limine, must be set for hearing (not filing) by the motion cut-off date
  3   specified on the last page of this Order. This Court hears motions in civil matters on
  4   Mondays at 1:30 p.m. The parties must adhere to the requirements of the Local Rules.
  5   See Local Rules 7-1 et seq. If any party does not oppose a motion, that party shall
  6   submit a written statement that it does not oppose the motion in accordance with Local
  7   Rule 7-9. The parties should note that failure to meet the time limits for filing an
  8   opposition set forth in Local Rule 7-9 shall be deemed consent to the granting of the
  9   motion. See Local Rule 7-12.
 10         The title page of all motions must state the Pre-Trial Conference date and the
 11   Trial date. Counsel must comply with Local Rule 7-3, which requires counsel to engage
 12   in a pre-filing conference “to discuss thoroughly . . . the substance of the contemplated
 13   motion and any potential resolution.”
 14         Issues left undetermined after the passage of the motion cut-off date should be
 15   listed as issues for trial in the Final Pre-Trial Conference Order. As an exception to the
 16   above, motions in limine dealing with evidentiary matters may be heard pursuant to the
 17   schedule specified on the last page of this Order.
 18                b.     Meeting and Conferring: The Parties are required to meet and
 19   confer with opposing counsel prior to the filing of a motion or ex parte application under
 20   Local Rule 7-3. The Court notes that is the responsibility of both parties to meet and
 21   confer in good faith on any disputed issues. The Court will impose sanctions, including
 22   monetary sanctions and/or the summary denial of a motion, if either party fails to meet
 23   and confer in good faith or fails to reasonably narrow the issues in dispute.
 24                c.     Ex Parte Applications: Ex parte practice is discouraged. See
 25   Mission Power Eng’g v Co. v. Continental Cas. Co., 883 F. Supp. 488 (C.D. Cal. 1995).
 26   The Court will require strict adherence to proper ex parte procedures for any ex parte
 27   application filed with the Court. Id. at 492; see also Judge Wright’s Standing Order and
 28   Local Rule 7-19. Any opposition to an ex parte application must be filed within 24




                                                  4
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 5 of 21 Page ID #:152




  1   hours. Failure to submit a timely opposition constitutes consent to the granting of the
  2   application. See Local Rule 7-12. No party may file a reply unless expressly authorized
  3   by the Court. All ex parte applications will be decided on the papers and without a
  4   hearing unless the Court orders otherwise.
  5                d.      Applications and Stipulations to Extend Time: Applications to
  6   extend the time to file any required document or to continue any hearing, Pre-Trial
  7   Conference, or Trial date must set forth the following:
  8                (i)     The existing due date or hearing date, as well as the discovery cut-
  9                        off date, the Pre-Trial Conference date, and the Trial date;
 10                (ii)    Specific, concrete reasons supporting good cause for granting the
 11                        extension; and
 12                (iii)   Whether there have been prior requests for extensions, and whether
 13                        these requests were granted or denied by the Court.
 14         The parties are cautioned that the Court will not necessarily grant an extension or
 15   continuance simply because all parties have stipulated to it.
 16                e.      Joinder of Parties and Amendment of Pleadings: The deadline
 17   for joining parties and amending pleadings is set forth on the last page of this Order.
 18   Any motions to join other parties or for leave to amend the pleadings shall be set for
 19   hearing on or before this date. If any party moves to amend a pleading after this date,
 20   they must address the propriety of amendment under Johnson v. Mammoth Recreations,
 21   Inc., 975 F.2d 604 (9th Cir. 1992).
 22         In addition to the requirements of Local Rule 15-1, all motions to amend the
 23   pleadings shall: (1) state the effect of the amendment; (2) be serially numbered to
 24   differentiate the amendment from previous amendments; and (3) state the page, line
 25   number(s), and wording of any proposed change or addition of material. The parties
 26   shall deliver to Chambers a redlined version of the proposed amended pleading
 27   indicating all additions and deletions of material.
 28                f.      Summary Judgment Motions: Parties need not wait until the




                                                   5
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 6 of 21 Page ID #:153




  1   motion cutoff to bring motions for summary judgment or partial summary judgment.
  2   Early completion of non-expert discovery and filing of motions for summary judgment
  3   may eliminate or reduce the need for expensive expert depositions that are normally
  4   conducted in the last stages of discovery. However, the Court requires that the party
  5   moving for summary judgment will provide no less than thirty-five (35) days’
  6   notice for such motions. Because summary judgment motions are fact-dependent,
  7   parties should prepare papers in a fashion that will assist the Court in absorbing the
  8   mass of facts (e.g., generous use of tabs, tables of contents, headings, indices, etc.). The
  9   parties are to comply precisely with Local Rule 56-1 through 56-4. The Court will also
 10   require adherence to the following requirements:
 11                (i)    Statement of Uncontroverted Facts and Statement of Genuine Issues
 12                       of Material Fact
 13         The movant’s Separate Statement of Uncontroverted Facts is to be prepared in a
 14   two column format. The left-hand column should set forth the allegedly undisputed
 15   fact. The right-hand column should set forth the evidence that supports the factual
 16   statement.   The factual statements should be set forth in sequentially numbered
 17   paragraphs. Each paragraph should contain a narrowly focused statement of fact. Each
 18   numbered paragraph should address a single subject in as concise a manner as possible.
 19         The opposing party’s Statement of Genuine Issues of Material Fact must be in
 20   two columns and track the movant’s Separate Statement exactly as prepared. The
 21   document must be in two columns; the left-hand column must restate the allegedly
 22   undisputed fact, and the right-hand column must indicate either undisputed or disputed.
 23   The opposing party may dispute all or only a portion of the statement, but if disputing
 24   only a portion, must clearly indicate what part is being disputed. Where the opposing
 25   party is disputing the fact in whole or part, the opposing party must, in the right-hand
 26   column, label and restate the moving party’s evidence in support of the fact, followed
 27   by the opposing party’s evidence controverting the fact. Where the opposing party is
 28   disputing the fact on the basis of an evidentiary objection, the party must cite the




                                                   6
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 7 of 21 Page ID #:154




  1   evidence alleged to be objectionable and state the ground of the objection and nothing
  2   more. No argument should be set forth in this document.
  3         The opposing party may submit additional material facts that bear on or relate to
  4   the issues raised by the movant, which shall follow the format described above for the
  5   moving party’s Separate Statement. These additional facts shall follow the movant’s
  6   facts, shall continue in sequentially numbered paragraphs (i.e. if movant’s last statement
  7   of fact was set forth in paragraph 30, then the first new fact will be set forth in paragraph
  8   31), and shall set forth in the right-hand column the evidence that supports that
  9   statement.
 10         The moving party, in its reply, shall respond to the additional facts in the same
 11   manner and format that the opposing party is required to adhere to in responding to the
 12   Statement of Uncontroverted Facts, as described above.
 13         The following conduct in connection with a motion for summary judgment
 14   shall be grounds for sanctions under Federal Rule of Civil Procedure 11: (1)
 15   disputing a material fact without any reasonable basis for doing so; (2) identifying
 16   additional facts in opposition to the motion without any reasonable basis for
 17   believing that the additional facts will materially affect the outcome of the motion.
 18                (ii)   Supporting Evidence
 19         No party should submit any evidence other than the specific items of evidence or
 20   testimony necessary to support or controvert a proposed statement of undisputed fact.
 21   Thus, for example, the entire transcripts of depositions and/or entire sets of
 22   interrogatory responses should generally not be submitted in support of or in opposition
 23   to a motion for summary judgment.
 24         Evidence submitted in support of or in opposition to a motion for summary
 25   judgment should be submitted either by way of stipulation or as exhibits to a declaration
 26   sufficient to authenticate the proffered evidence, and should not be attached to the
 27   memorandum of points and authorities. The Court will accept counsel’s authentication
 28   of deposition transcripts, written discovery responses, and the receipt of documents in




                                                    7
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 8 of 21 Page ID #:155




  1   discovery if the fact that the document was in the opponent’s possession is of
  2   independent significance. Documentary evidence as to which there is no stipulation
  3   regarding foundation must be accompanied by the testimony, either by declaration or
  4   properly authenticated deposition transcript, of a witness who can establish its
  5   authenticity.
  6         All evidence in support of or in opposition to a motion for summary judgment,
  7   including declarations and exhibits to declarations, shall be separated by a tab divider
  8   on the bottom of the page. If evidence in support of or in opposition to a motion for
  9   summary judgment exceeds twenty pages, the evidence must be in a separately bound
 10   volume and include a Table of Contents. If the supporting evidence exceeds fifty pages,
 11   the documents shall be placed in a Slant D-Ring binder with each item of evidence
 12   separated by a tab divider on the right side.          All documents contained in the binder
 13   should be three-hole-punched.
 14                   (iii)   Objections to Evidence
 15         If a party disputes a fact based in whole or in part on an evidentiary objection,
 16   the ground for the objection, as indicated above, should be stated in the Separate
 17   Statement, but not argued in that document. Evidentiary objections should be addressed
 18   in a separate memorandum to be filed with the opposition or reply brief of the party.
 19   This memorandum should be organized to track the paragraph numbers of the
 20   Separate Statement in sequence. It should identify the specific item of evidence to
 21   which objection is made, the ground for the objection, and a very brief argument with
 22   citation to authority as to why the objection is well taken. The following is an example
 23   of the format contemplated by the Court:
 24         Separate Statement Paragraph 1:                Objection to the supporting deposition
 25   transcript of Jane Smith at 60:1-10 on the grounds that the statement constitutes
 26   inadmissible hearsay and no exception is applicable. To the extent it is offered to prove
 27   her state of mind, it is irrelevant since her state of mind is not in issue. Fed. R. Evid.
 28   801, 802.




                                                       8
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 9 of 21 Page ID #:156




  1         DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS TO
  2   THE OPPONENT’S STATEMENTS OF UNDISPUTED FACT. THESE WILL
  3   BE DISREGARDED AND OVERRULED.
  4                (iv)   Memorandum of Points and Authorities
  5         The movant’s memorandum of points and authorities should be in the usual form
  6   required under Local Rule 7 and should contain a narrative statement of facts as to those
  7   aspects of the case that are before the Court. All facts should be supported with citations
  8   to the paragraph number in the Separate Statement that supports the factual assertion.
  9         Unless the case involves some unusual twist, the motion need only contain a brief
 10   statement of the Federal Rule of Civil Procedure 56 standard; the Court is familiar with
 11   the Rule and with its interpretation under Celotex and its progeny. If at all possible, the
 12   argument should be organized to focus on the pertinent elements of the claim(s) for
 13   relief or defense(s) in issue, with the purpose of showing the existence or non-existence
 14   of a genuine issue of material fact for trial on that element of the claim or defense.
 15         Likewise, the opposition memorandum of points and authorities should be in the
 16   usual form required by Local Rule 7. Where the opposition memorandum sets forth
 17   facts, the memorandum should cite to paragraphs in the Separate Statement if they are
 18   not in dispute, to the evidence that contravenes the fact where the fact is in dispute, or,
 19   if the fact is contravened by an additional fact in the Statement of Genuine Issues of
 20   Material Fact, the citation should be to such fact by paragraph number.
 21                g.     Avoid Composite Motions: Unless clearly justified under the
 22   circumstances of the case, “motions to dismiss or in the alternative for summary
 23   adjudication” are discouraged. These composite motions tend to blur the distinctions
 24   between the two motions.
 25                h.     Motions in Limine: Before filing any motion in limine, counsel for
 26   the parties shall confer pursuant to Local Rule 7-3 in a good faith effort to eliminate the
 27   necessity for hearing the motion in limine or to eliminate as many of the disputes as
 28   possible. It shall be the responsibility of counsel for the moving party to arrange for




                                                   9
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 10 of 21 Page ID #:157




  1   this conference. The motion papers must include a declaration showing a good faith
  2   meet and confer effort. The conference shall take place in person within 10 calendar
  3   days of service upon opposing counsel of a letter requesting such a conference, but in
  4   no event later than twenty-one days before the Pre-Trial Conference. The conference
  5   may take place by telephone only if both counsel are not located in the same county in
  6   the Central District.
  7         If counsel are unable to resolve their differences, they shall prepare a separate,
  8   sequentially-numbered Motion in Limine for each issue in dispute which contains a
  9   clear caption that identifies the moving party and the nature of the dispute (i.e.,
 10   “Plaintiff’s Motion in Limine #1 to exclude the testimony of Defendant’s expert”).
 11   Neither party may file more than five (5) Motions in Limine absent leave of Court
 12   upon a showing of good cause, and leave of Court will be granted sparingly. Each
 13   Motion in Limine shall contain a clear identification of the testimony, exhibits, or other
 14   specific matters alleged to be inadmissible and/or prejudicial and a statement of the
 15   specific prejudice that will be suffered by the moving party if the motion is not granted.
 16   The identification of the matters in dispute shall be followed by the moving party’s
 17   contentions and memorandum of points and authorities. The title page of the Motion
 18   in Limine must state the Pre-Trial Conference date, hearing date for the motions in
 19   limine, and the trial date.
 20         Motions in Limine made for the purpose of precluding the mention or display of
 21   inadmissible and/or prejudicial matter in the presence of the jury shall be accompanied
 22   by a declaration that includes the following: (1) a clear identification of the specific
 23   matter alleged to be inadmissible and/or prejudicial; (2) a representation to the Court
 24   that the subject of the motion in limine has been discussed with opposing counsel, and
 25   that opposing counsel has either indicated that such matter will be mentioned or
 26   displayed in the presence of the jury before it is admitted in evidence or that counsel
 27   has refused to stipulate that such matter will not be mentioned or displayed in the
 28   presence of the jury unless and until it is admitted in evidence; and (3) a statement of




                                                  10
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 11 of 21 Page ID #:158




  1   the specific prejudice that will be suffered by the moving party if the motion in limine
  2   is not granted.
  3         All evidence in support of or in opposition to a motion in limine, including
  4   declarations and exhibits to declarations, shall be separated by a tab divider on the
  5   bottom of the page. If evidence in support of or in opposition to a motion in limine
  6   exceeds twenty pages, the evidence must be in a separately bound volume and include
  7   a Table of Contents. Though strongly discouraged, if by necessity the supporting
  8   evidence exceeds fifty pages, the documents shall be placed in a Slant D-Ring binder
  9   with each item of evidence separated by a tab divider on the right side. All documents
 10   contained in the binder should be three-hole-punched.
 11         Unless otherwise ordered by the Court, motions in limine will be heard on the
 12   date specified on the last page of this Order. The moving party shall file with the Court
 13   and serve its Motion in Limine on the responding party on or before the date for filing
 14   of motions in limine indicated in the Schedule of Trial and Pre-trial Dates. The
 15   responding party shall then file with the Court and serve an opposition to the Motion in
 16   Limine on the moving party at least seven (7) days prior to the date for the hearing on
 17   motions in limine. Neither party’s submissions with respect to a Motion in Limine
 18   shall exceed eight (8) pages. Unless ordered otherwise, the Court will only consider
 19   the moving papers and any opposition thereto; no replies are necessary or invited.
 20                i.     Motions for Class Certification: All motions for class certification
 21   must be filed according to Local Rule 23-3. The Court will rarely grant stipulations or
 22   applications to extend that deadline.       Specifically, the failure to complete class
 23   discovery before the deadline does not constitute good cause to extend the deadline,
 24   unless the parties show specific and concrete reasons why, despite their diligence, the
 25   failure to complete discovery was unavoidable. The Court will consider extensions
 26   based on the ordering of issues (e.g., if the defendant seeks to file a dispositive motion
 27   before class certification) on a case-by-case basis. Any stipulations or applications for
 28   relief must include a specific date by which the plaintiff will move for class certification




                                                   11
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 12 of 21 Page ID #:159




  1   (the Court will not grant an open-ended extension).
  2                  j.      Oral Argument: The Court, in its discretion, may dispense with
  3   oral argument on a motion. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15. However, the
  4   Court also encourages law firms to contribute to the professional development of new
  5   attorneys by allowing them to present oral argument to the Court on motions. To that
  6   end, if any party to a motion files a notice with the Court stating that an attorney with
  7   less than four years’ experience will present oral argument, the Court will hold a
  8   hearing on that motion. This notice must be filed no later than fourteen days before
  9   the hearing.        The Court will take into account the attorney’s inexperience when
 10   considering their oral arguments.
 11         7.       Final Pre-Trial Conferences and Local Rule 16 Filings
 12         Please read this portion carefully, as there are some differences between the
 13   Court’s requirements and the Local Rules.
 14                  a.      General Provisions
 15         The Final Pre-Trial Conference (“PTC”) will be held on the date specified on the
 16   last page of this Order, unless the Court expressly waived the PTC at the Scheduling
 17   Conference. (In the rare cases where the Court waives a PTC, the parties must follow
 18   Local Rule 16-10.) If adjustments in the Court’s calendar to accommodate congestion
 19   become necessary, the Court may re-schedule the PTC instead of the trial date.
 20   Therefore, the parties should assume that if the PTC goes forward, the trial will go
 21   forward without continuance, although some brief period of trailing may prove
 22   necessary.
 23         The lead trial attorney on behalf of each party shall attend both the PTC and all
 24   meetings of the parties in preparation for the PTC, unless excused for good cause shown
 25   in advance of the PTC.
 26         A continuance of the PTC at the parties’ request or by stipulation is highly
 27   unlikely.    Specifically, failure to complete discovery is not a ground for
 28   continuance. In the unlikely event that the Court agrees to continue the PTC, the trial




                                                  12
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 13 of 21 Page ID #:160




  1   date is likely to be delayed as a result. If a change to the trial date is necessitated or
  2   likely because of the Court’s calendar or otherwise, modifications of that date will be
  3   discussed at the PTC.
  4         At the PTC, the parties should be prepared to discuss means of streamlining the
  5   trial, including, but not limited to the following: bifurcation; presentation of
  6   foundational and non-critical testimony and direct testimony by deposition excerpts;
  7   narrative summaries and/or stipulations as to the content of testimony; presentation of
  8   testimony on direct examination by affidavit or by declaration subject to cross-
  9   examination; and qualification of experts by admitted resumes. The Court will also
 10   discuss settlement.
 11                b.       Courtesy Copies
 12         As with other documents filed with the Court, the parties must submit courtesy
 13   copies of all PTC documents. However, the courtesy copies must be delivered to
 14   chambers as follows:
 15                (i)      One copy of all PTC documents (i.e., both plaintiff’s documents and
 16                         defendant’s documents) shall be delivered to the Court in one 3-ring
 17                         binder;
 18                (ii)     Each document shall be separated by numerical side-tabs, and shall
 19                         be placed in the following order: (1) Proposed Pretrial Conference
 20                         Order; (2) Plaintiff’s Memorandum and Contentions of Facts and
 21                         Law; (3) Defendant’s Memorandum and Contentions of Facts and
 22                         Law; (4) Joint Witness List; (5) Joint Exhibit List and Stipulation;
 23                         (6) Plaintiff’s Proposed Findings of Fact and Conclusions of Law;
 24                         (7) Defendant’s Proposed Findings of Fact and Conclusions of Law;
 25                         (8) Joint Report re: Settlement; and (9) Other pretrial documents;
 26                (iii)    The binder shall include a table of contents.
 27                c.       Final Pre-Trial Conference Order (“PTCO”)
 28         The proposed PTCO shall be lodged seven calendar days before the PTC, unless




                                                   13
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 14 of 21 Page ID #:161




  1   the Court specifically orders otherwise. Adherence to this time requirement is necessary
  2   for in-chambers preparation of the matter. The form of the proposed PTCO shall
  3   comply with Appendix A to the Local Rules and the following:
  4                (i)     Place in “ALL CAPS AND BOLD” the separately numbered
  5                        headings for each category in the PTCO (e.g., “1. THE PARTIES”
  6                        or “7. CLAIMS AND DEFENSES OF THE PARTIES”).
  7                (ii)    Include a table of contents at the beginning.
  8                (iii)   In specifying the surviving pleadings under section 1, state which
  9                        claims or counter claims have been dismissed or abandoned, e.g.,
 10                        “Plaintiff’s second cause of action for breach of fiduciary duty has
 11                        been dismissed.” Also, in multiple party cases where not all claims
 12                        or counterclaims will be prosecuted against all remaining parties on
 13                        the opposing side, please specify to which party each claim or
 14                        counterclaim is directed.
 15                (iv)    In specifying the parties’ claims and defenses under section 7, each
 16                        party shall closely follow the examples set forth in Appendix A of
 17                        the Local Rules.
 18                (v)     In drafting the PTCO, the court expects that the parties will
 19                        attempt to agree on and set forth as many non-contested facts as
 20                        possible.    A carefully drafted and comprehensively stated
 21                        stipulation of facts will reduce the length of trial and increase the
 22                        Court’s understanding of the case. It is unacceptable for the
 23                        parties to indicate in the Proposed Pretrial Conference Order
 24                        that they are not able to stipulate to any facts whatever.
 25                (vi)    In drafting the factual issues in dispute for the PTCO, the parties
 26                        should attempt to state issues in ultimate fact form, not in the form
 27                        of evidentiary fact issues. The issues of fact should track the
 28                        elements of a claim or defense on which the Court will be required




                                                  14
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 15 of 21 Page ID #:162




  1                       to make findings.
  2                (vii) Issues of law should state legal issues on which the court will be
  3                       required to rule during the trial, and should not list ultimate fact
  4                       issues to be submitted to the trier of fact.
  5                (viii) The Court may submit fact issues to the jury in the form of findings
  6                       on a special verdict. The issues of fact should track the elements of
  7                       a claim or defense on which the Court will be required to make
  8                       findings.
  9                (ix)   If expert witnesses are to be called at trial, each party must list and
 10                       identify its respective expert witnesses, both retained and non-
 11                       retained. Failure of a party to list and identify an expert witness in
 12                       the PTCO could result in a court order which precludes the party
 13                       from calling that expert witness at trial.
 14                (x)    The parties shall submit only ONE proposed PTCO.                 It is
 15                       unacceptable to submit multiple or competing proposed
 16                       PTCOs. See Local Rule 16-7.
 17                d.     Rule 16 Filings; Memoranda; Witness Lists; Exhibit Lists
 18         Unless otherwise indicated, the parties must comply fully with the requirements
 19   of Local Rule 16. See the last page of this Order for applicable dates.
 20         Memoranda and Contentions of Fact and Law
 21         Memoranda of Contentions of Fact and Law shall be filed by the date listed in
 22   this Scheduling Order, and shall comply with the requirements set forth in Local Rule
 23   16-4. The parties are strongly encouraged to submit one joint Memorandum where
 24   possible.
 25         Joint Witness List
 26         Counsel shall prepare a joint list of their witnesses, including a brief summary
 27   (two to three paragraphs) of each witness’s expected testimony, what makes the
 28   testimony unique from any other witness testimony, an estimate of the length of time




                                                   15
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 16 of 21 Page ID #:163




  1   needed for direct examination of each side’s own witnesses and an estimate for the cross
  2   examination of opposing witnesses, and whether the witness will testify by deposition
  3   or in person. The joint witness list shall be filed at the same time counsel lodge the
  4   PTCO. If a party intends to offer deposition testimony into evidence at trial, the party
  5   shall designate the relevant portions of the deposition testimony to be read at trial and
  6   advise opposing counsel of same. Opposing counsel shall then designate any additional
  7   portions of such deposition testimony which counsel intends to offer in evidence. All
  8   objections to any such testimony shall be made in writing and filed at the same time
  9   counsel lodge the PTCO so that the Court may consider whether ruling on the objections
 10   will facilitate trial or result in the disposition of evidentiary matters that may assist
 11   continuing settlement negotiations.
 12         If expert witnesses are to be called at trial, each party shall list and identify their
 13   respective expert witnesses. Failure of a party to list and identify an expert witness may
 14   preclude a party from calling that expert witness at trial. If expert witnesses are to be
 15   called at trial, the parties shall exchange at the PTC short narrative statements of the
 16   qualifications of the expert and the testimony expected to be elicited at trial. Previously
 17   prepared and exchanged expert reports shall not substitute for the narrative statements
 18   required.
 19         On the first day of trial, the parties must lodge with the Court three (3)
 20   copies of the witness list, which shall include the names of the witness in the
 21   approximate order in which they may be called to testify.
 22         Joint Exhibit List and Exhibit Stipulation
 23         The parties shall prepare a joint Pre-Trial Exhibit Stipulation that shall contain
 24   each party’s numbered list of all trial exhibits, with objections, if any, to each exhibit
 25   including the basis of the objection and the offering party’s response. All exhibits to
 26   which there is no objection shall be deemed admitted. The parties shall stipulate to the
 27   authenticity of exhibits whenever possible, and the Pre-Trial Exhibit Stipulation shall
 28   identify any exhibits for which authenticity has not been stipulated to and the specific




                                                   16
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 17 of 21 Page ID #:164




  1   reasons for the party’s failure to stipulate.
  2         The Stipulation shall be substantially in the following form:
  3
  4                                 Pre-Trial Exhibit Stipulation
  5   Plaintiff(s)’/Defendant(s)’ Exhibits
  6   Number       Description       If Objection, State Grounds         Response to Objection
  7
  8         The Pre-Trial Exhibit Stipulation shall be filed at the same time counsel lodge
  9   the proposed PTCO. Failure to comply with this paragraph could be deemed to
 10   constitute a waiver of all objections. Do not submit blanket or boilerplate objections
 11   to the opposing party’s exhibits. These will be disregarded and overruled. NOTE:
 12   Counsel are instructed not to bring excessive exhibits to trial, but only those exhibits
 13   that are reasonably expected to actually be used.
 14         All counsel are to meet not later than ten (10) days before trial and to stipulate so
 15   far as is possible as to authenticity, foundation, waiver of the best evidence rule, and to
 16   those exhibits which may be received into evidence at the start of trial. The exhibits to
 17   be so received will be noted on the copies of the exhibit lists.
 18         In addition, the parties should submit three copies of the final exhibit list to
 19   the Court Clerk on the first day of trial.
 20         Proposed Findings of Fact and Conclusions of Law
 21         Counsel for each party shall lodge and serve initial proposed findings of fact and
 22   conclusions of law with the memorandum and contentions of fact and law. The parties
 23   should follow Local Rule 52-3 for the format of the proposed findings.
 24         Declarations of Witnesses in Lieu of Direct Testimony
 25         Counsel may submit the direct testimony of their witnesses in writing in a
 26   declaration executed under penalty of perjury. These declarations shall be in admissible
 27   form with appropriate foundation established for the declarant’s statements. Paragraphs
 28   in each declaration shall be numbered consecutively to facilitate the identification of




                                                      17
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 18 of 21 Page ID #:165




  1   paragraphs for evidentiary objections.
  2         Counsel are to exchange and file these declarations with the Court at least eleven
  3   calendar days before trial, unless otherwise ordered by the Court. Seven calendar days
  4   before trial, counsel may file evidentiary objections to those declarations. Counsel shall
  5   prepare a separate document for each declaration for which they have an evidentiary
  6   objection, in which they shall quote the specific language from the declaration to which
  7   they object, followed by the objection and any relevant argument. Counsel shall file
  8   any reply or response to the objections by noon on the fourth calendar day before trial.
  9   Courtesy copies of the declarations and evidentiary objections shall be deposited in the
 10   drop box located in the entrance way to Chambers on the date due. The Court urges the
 11   parties to be judicious with their objections and any arguments in support of or in
 12   opposition to those objections. Do not submit blanket or boilerplate objections to
 13   the opposing party’s witness declarations.            These will be disregarded and
 14   overruled.
 15         At trial, the Court will rule on the evidentiary objections and, depending upon the
 16   ruling, the declarations will be received in evidence, either in whole or in part, or
 17   rejected. Counsel will then conduct the cross-examination and re-direct examination at
 18   trial. Failure to comply with the literal terms of this Order will result in sanctions or the
 19   Court may refuse to allow that witness to testify.
 20                e.     First Day of Trial
 21         Trial Exhibits
 22         Counsel must deliver two sets of exhibits to the Court Clerk (one for witnesses
 23   and one for the Judge) on the morning of the first day of trial as follows:
 24                (i)    Judge’s Copy: Counsel are to prepare the Judge’s copy of the
 25                       exhibits by placing them in 3-ring binders. The holes are to be 3/8"
 26                       in diameter. The notebooks are to be tabbed down the right side with
 27                       numeric tabs separating each exhibit.
 28                (ii)   Witnesses’ Copy: Counsel are to prepare the Witnesses’ copy of the




                                                   18
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 19 of 21 Page ID #:166




  1                       exhibits by placing each exhibit in its own separate manilla folder.
  2                       Each manilla folder should have a tab on the right side with the
  3                       exhibit number written on it. The manilla folders should be put in a
  4                       box in numerical order, with the tabs facing upward. The exhibits
  5                       used in this folder should be the original exhibits, and should be
  6                       tagged with Court-approved tags. Court-approved exhibit tags can
  7                       be obtained from the Clerk’s Office window on the 4th Floor.
  8         The exhibits are to be numbered sequentially, with Plaintiff’s exhibits numbered
  9   1, 2, 3, etc. and Defendant’s exhibits numbered 1000, 1001, 1002, etc. Exhibit
 10   numbering must further comply with Local Rule 26-3.
 11         Other Documents
 12         The Court requires that the following be submitted to the Courtroom Deputy
 13   Clerk on the first day of trial (which is in addition to any other documents referenced
 14   above):
 15               (i)     Judge’s copy of exhibits (as described above).
 16               (ii)    Witnesses’ copy of exhibits (as described above).
 17               (iii)   Three (3) copies of the exhibit list.
 18               (iv)    Three (3) copies of the witness list. In addition to the information
 19                       otherwise required in the exhibit list, the witnesses shall be listed in
 20                       the approximate order in which they may be called to testify.
 21               (v)     The complete original transcript of any depositions to be used at
 22                       trial.
 23         Any items that have not been admitted into evidence and are left in the
 24   courtroom overnight without prior approval will be discarded.
 25         Real-Time Reporting Requirement
 26         Each party must file with the Court, at the same time counsel lodges the PTCO,
 27   a document for the Court Reporter that contains proper names, unusual or scientific
 28   terms, or any other foreign or uncommon words that are likely to be used by the parties




                                                  19
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 20 of 21 Page ID #:167




  1   during the PTC and the Trial.
  2         8.     Settlement
  3         This Court will not conduct settlement conferences in non-jury cases unless
  4   counsel for all parties and their respective clients agree either in writing or on the record.
  5   The parties must file a Status Report regarding settlement at the time they lodge the
  6   proposed PTCO. This Report shall not disclose the parties’ settlement positions, i.e.
  7   the terms of any offers or demands. It shall merely describe the efforts made by the
  8   parties to resolve the dispute informally, i.e. the occasions and dates when the parties
  9   participated in mediation or settlement conferences. The Status Report shall also
 10   include the name and phone number of the Settlement Officer who assisted the parties
 11   with their settlement conference.
 12   ///
 13   ///
 14   ///
 15         Caveat: If counsel fail to file the required Pre-Trial documents or fail to
 16   appear at the Pre-Trial Conference and such failure is not otherwise satisfactorily
 17   explained to the Court: (a) the cause shall stand dismissed for failure to prosecute
 18   if such failure occurs on the part of the plaintiff; (b) default judgment shall be
 19   entered if such failure occurs on the part of the defendant; or (c) the Court may
 20   take such action as it deems appropriate.
 21         IT IS SO ORDERED.
 22
 23
 24         October 27, 2020            ____________________________________
 25                                           OTIS D. WRIGHT, II
                                       UNITED STATES DISTRICT JUDGE
 26
 27
 28




                                                    20
Case 2:20-cv-02193-ODW-MAA Document 44 Filed 10/27/20 Page 21 of 21 Page ID #:168

                               U.S. District Judge Otis D. Wright, II
                               Schedule of Trial and Pretrial Dates
   CASE NO.:                    CV        20-2193



   PARTIES:                          Anthony Bouyer
                                          -v-
                                     Tarzana Investment LLC et al.

   COMPLAINT FILED:                      03/06/20

   Estimated Length of Trial:             4 days

   TRIAL TYPE:                            Bench

   SETTLEMENT CHOICE:
   Magistrate Judge
   Court Mediation Panel
   Outside ADR


       DATE                              MATTER

      12/10/21                       Trial at 9:00 a.m.

      12/02/21                       Deadline to File:
                                     Final Trial Exhibit Stipulation

      11/29/21                       Hearing on Motions in Limine at 1:30 p.m.

      11/22/21                       Deadline to File:
                                     Oppositions to Motions in Limine

      11/15/21                       Final Pretrial Conference at 1:30 p.m.
                                     Deadline to File:
                                     Motions in Limine

      11/08/21                       Deadline to File:
                                     Proposed Pretrial Conference Order
                                     Memoranda and Contentions of Fact and Law
                                     Joint Witness List
                                     Joint Exhibit List and Exhibit Stipulation
                                     Proposed Findings of Fact and Conclusions of Law
                                     Joint Status Report re: Settlement

      09/27/21                       Deadline for Hearing Motions*

      09/17/21                       Deadline to Conduct Settlement Conference

      09/10/21                       Expert Discovery Cutoff

      08/13/21                       Percipient/Fact Discovery Cutoff

      01/25/21                       Deadline to Hear Motion to Amend Pleadings or Add Parties
                                     (must comply with FRCP 15(a)(2))
                  * This does not apply to motions for class certification, which must be filed
                  in accordance with Local Rule 23-3 unless expressly waived by Court order.
